Citation Nr: 1140723	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-46 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Honolulu, Hawaii


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses for treatment provided by Kona Chiropractic Clinic on February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007. 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1975 to March 1977. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Honolulu, Hawaii, which denied reimbursement for unauthorized medical expense on February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007 for treatment of the Veteran provided by Kona Chiropractic Clinic.  The decision noted that the Veteran was not authorized by the Department of Veteran Affairs to receive care during the period services were rendered and that outpatient services with the exception of emergent care must be preauthorized. 


FINDINGS OF FACT

1. The private medical expenses incurred by the Veteran for treatment on February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007 at the Kona Chiropractic Clinic, were not authorized by VA.

2. At the time of the February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007  treatments, the Veteran was service-connected for: posttraumatic stress disorder (PTSD) at a 100 percent rating; knee condition at a 10 percent rating; loss of motion of index finger at a 10 percent rating; and noncompensable hearing loss. 

3. At the time of the February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007  treatments, the Veteran was rated at a 100 percent disability rating for service-connected disabilities, which were permanent and total in nature. 

3. The evidence of record does not show that any of the private medical treatment received by the Veteran on February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007 was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The evidence of record also does not show that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.
CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred on February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007at the Kona Chiropractic Clinic have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2010).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2010).

In this case, the VA Medical Center's April 2008 decision on the claim on appeal advised the Veteran of the criteria necessary to substantiate his claims, and notified the Veteran of his appellate rights.  The RO further explained to the Veteran the bases for the denials of these claims, and afforded him the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating any of his claims herein.  The pertinent facts in this case are not in dispute.  

The Veteran is seeking payment or reimbursement for private medical expenses incurred on February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007 at the Kona Chiropractic Clinic. 

The Veteran contends that in February 2007 he was seen for leg complaints by a nurse practitioner who referred him to a neurologist.  At the time the Veteran was experiencing lower back pain, numbness in his lower left leg, left foot dragging and atrophy of his left leg muscles.  As the Veteran's appointment with the neurologist was two months away the Veteran sought immediate treatment for his symptoms from his chiropractor, after which he experienced improvement in his symptoms.  The Veteran argues that if he had not seen the chiropractor during those two months his condition would have gotten worse.  In June 2007 the Veteran saw a neurologist who told him he could be treated by a chiropractor but his current chiropractor was not approved. 

VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. §-17.52 (2010).  There is no allegation in this case that VA contracted with Kona Chiropractic Clinic for any of the medical treatment expenses at issue.  

A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2010).  Here the claim for payment or reimbursement was submitted by Veteran.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1)  For an adjudicated service-connected disability; (2)  For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4)  For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in [38 C.F.R.] § 17.48(j); and

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120(emphasis added); see also 38 U.S.C.A. § 1728(a) (1)-(3).  All three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Under both 38 U.S.C.A. § 1728(c) and 38 U.S.C.A. § 1725(f)(1) the term "emergency treatment" is defined as medical care or services furnished in the judgment of VA:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until-- 

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if-- 

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

38 U.S.C.A. 1725(f)(1)(A-B); see Swinney v. Shinseki, 23 Vet. App. 257 (2010).

The first requirement under 38 C.F.R. § 1720(a) is satisfied as the Veteran is service connected for posttraumatic stress disorder with a 100 percent rating and he has a total disability permanent in nature resulting from a service-connected disability.  

The second requirement under 38 C.F.R. § 1720(b) is not satisfied as the evidence does not show, nor does the Veteran contend, that his ongoing chiropractic treatments in February, March and April 2007 were for emergency treatment as defined above.  There is no evidence that the VA or other Federal facilities were not feasibly available or that an attempt to use them beforehand would not be reasonable.  The Veteran was experiencing symptoms in his lower back and left lower extremity and he chose to seek treatment from his private chiropractor.  There is no evidence that VA or other Federal facilities were not available to treat his symptoms, and it is reasonable that the Veteran could have attempted to use such facilities before seeking private treatment.  More importantly, the evidence of record does not show that the private medical treatment received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran argues that the chiropractic treatments improved his symptoms and that his condition would have gotten worse without such treatment.  However the Veteran was not seeking immediate medical attention, but rather ongoing treatment.  Furthermore he has not argued, nor is there any competent evidence, that a delay in treatment would have been hazardous to his life or health.  

As such, there is no basis to establish entitlement to reimbursement under 38 U.S.C.A. § 1728.  See 38 C.F.R. § 17.120.

The definition of emergency treatment is identical under both 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  As discussed above the Board found that the Veteran's private chiropractic treatment was not emergency treatment.  Therefore the criteria for payment for or reimbursement of emergency services for nonservice connected disorders in non-VA facilities authorized under the Millennium Health Care Act, 38 U.S.C.A. § 1725, have not been met.  See 38 C.F.R. § 17.1002.  

The preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim for payment or reimbursement for private medical expenses is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Reimbursement for unauthorized medical expenses for treatment provided by Kona Chiropractic Clinic on February 26, 2007, March 1, 2007, March 5, 2007, March 8, 2007, March 12, 2007, March 15, 2007, March 22, 2007 and April 5, 2007 is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


